DETAILED ACTION
Status of the Claims
	Claims 1-3, 5 and 7-21 are pending in the instant application. Claims 5 and 10-20 have been withdrawn based upon Restriction/Election. Claims 1-3, 7-9 and 21 are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 06/29/2016, the filing date of the instant application. Applicant's claim for a priority date of, 06/30/2015, the filing date of U.S. Provisional Application No. 62/187,120, is acknowledged, however the examiner does not find written description support for “identifying a (human) subject in need of improved cognitive function” or the dose being “between about 0.5 g and about 5 g per day”,  in the U.S. Provisional Application No. 62/187,120.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving cognitive functioning in a healthy human subject, does not reasonably provide enablement for improving cognitive functioning in a healthy non-human subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to establish that a non-human “subject is in need of mood improvement, memory improvement, abstract reasoning improvement, perceived energy level improvement, attention or working memory improvement, verbal learning and recall improvement, expressive language ability improvement, visual construction improvement, and/or executive function improvement”  the invention commensurate in scope with these claims.
Scope of the Claimed Invention:
	Applicant claims a method of improving cognitive functioning in a healthy subject in need thereof, the method comprising administering to the subject between about 0.5 g to about 5 g per day of inositol-stabilized arginine silicate; wherein the subject is in need of mood improvement, memory improvement, abstract reasoning improvement, perceived energy level improvement, attention or working memory improvement, verbal learning and recall improvement, expressive language ability improvement, visual construction improvement, or executive function improvement (instant claim 1).
Disclosure of the Prior Art:
	JUTURU teaches: “A method for preventing and treating a variety of disease states and disorders is provided, comprising the administration of an arginine silicate inositol complex to an individual in the presence of medical therapy or absence of medical therapy. Examples of said disease states and disorders include bone and cartilage disorders and cardiovascular disease and its associated micro and macro vascular complications including infections and inflammation of all these diseases in combination or without. Advantageously, the amount of arginine silicate inositol complex administered per day is between about 2 mg/Kg body weight to 2,500 mg/Kg body weight or from a low dose to a higher dose to observe normal metabolic functions and healthy and the delivery is parenteral, oral or intravenous or topical by solid or liquid or both.” (see whole document, particularly the abstract). The examiner notes that, for a 60 kg human patient, the suggested dose is 120 mg to 150,000 mg (0.12 to 15 grams) per day (MPEP §2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”). JUTURU does not teach/disclose administration to cattle, cats or dogs, however, JUTURU teaches that “Note that these doses are based on a 70 kg adult human, and that the dose can be applied on a per-kilogram basis to humans or animals of different weights.” (col. 15, lines 23-25).
Disclosure of the Instant Application:
	The instant Specification discloses administering inositol-stabilized arginine silicate (ASI, Nitrosigine®) 1,500 mg/day in two double-blinded placebo-controlled crossover-design (DBPC-X) studies using the Trail Making Test (TMT) as the cognitive outcomes measure. TMT involves connecting a sequence of numbers, whereas TMT B involves connecting an alternating sequence of numbers and letters. Faster times in TMT B are associated with enhanced visual search, speed of processing, mental flexibility, and executive functions under pressure. (p. 21, [0082]).
	The instant Specification discloses administration to an animal (cattle, dogs and cats) ([0065] & [0066]).
Discussion:
	The as filed Application enables methods for improving cognitive functioning in a human subject, however, the examiner sees no support for a method for improving cognitive functioning in other subjects (e.g. cattle, cats and/or dogs). The as filed Application does not provide sufficient guidance as to establish that any “healthy subject,” specifically a non-human subject, is “in need thereof” “wherein the subject is in need of mood improvement, memory improvement, abstract reasoning improvement, perceived energy level improvement, attention or working memory improvement, verbal learning and recall improvement, expressive language ability improvement, visual construction improvement, or executive function improvement.” Therefore the level of experimentation required to implement the method for non-human subjects would be an undue level of experimentation.
	Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
Scope of the Claimed Invention:
	Applicant claims a method of improving cognitive functioning in a healthy subject in need thereof, the method comprising administering to the subject between about 0.5 g to about 5 g per day of inositol-stabilized arginine silicate; wherein the subject is in need of mood improvement, memory improvement, abstract reasoning improvement, perceived energy level improvement, attention or working memory improvement, verbal learning and recall improvement, expressive language ability improvement, visual construction improvement, or executive function improvement (instant claim 1).
Disclosure of the Prior Art:
	The disclosure of JUTURU is discussed above and incorporated herein by reference.
Disclosure of the Instant Application:
	The disclosure of the instant Application is discussed above and incorporated herein by reference. The examiner further notes that the instant Specification describes, in addition the TMT, various cognitive/metal tests on page 14, paragraph [0054], however, the examiner sees no cognitive/metal tests specific to non-human subjects.
Discussion:
	The as-Filed Application is clearly focused on methods of improving cognitive functioning in human subjects as all of the cognitive/mental tests are for human subjects. Therefore, the as-file Application does not provide sufficient written description support for the broader patient claims of any “healthy subject” for the claimed method(s) of improving cognitive functioning. And the claims are properly rejected for lack of written description for the full scope of the claimed subject matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “A method of improving cognitive functioning in a healthy subject in need thereof […]” in lines 1-2. It is unclear what the metes and bounds of the patient class should be considered as “a healthy subject” implies that said subject is not “in need thereof” with respect to “improving cognitive functioning”. More particularly, if a subject is considered healthy, it is not clear what constitutes a need for improved cognitive functioning. For example, the claim recites: “wherein the subject is in need of mood improvement […]” (lines 8-9) which could be suggestive of depression which is not considered a healthy state of a subject. Additionally, “a healthy subject” is a subjective term of degree (MPEP §2173.05(b)) such that it is not exactly how one would ascertain what subject(s) would qualify as a healthy subject, particularly given that the patient class is not limited to human patients (i.e. a healthy subject means any subject; the instant Specification expressly disclosing livestock, a dog or a cat (p. 17, [0065]-[0066])). The examiner notes that the claim term “healthy human” was previously rejected (see Non-Final rejection dated 04/02/2020 & Final rejection dated 12/24/2020) and the claim term “healthy” was subsequently canceled (Claims filed 06/21/2021). The term “healthy subject” includes “healthy human” therefore the arguments in the Non-Final rejection dated 04/02/2020, pp. 3-6 & Final rejection dated 12/24/2020, pp. 3-6, are hereby incorporated by reference. Appropriate clarification is required.
	Claims 2-3, 7-9 and 21 are rejected as inheriting and doing nothing to clarify the above discussed issue with claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JUTURU (US 7,576,132; published August, 2009).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a healthy subject in need thereof, the method comprising administering to the subject between about 0.5 g to about 5 g per day of inositol-stabilized arginine silicate; wherein the subject is in need of mood improvement, memory improvement, abstract reasoning improvement, perceived energy level improvement, attention or working memory improvement, verbal learning and recall improvement, expressive language ability improvement, visual construction improvement, or executive function improvement (instant claim 1).
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches: “A method for preventing and treating a variety of disease states and disorders is provided, comprising the administration of an arginine silicate inositol complex to an individual in the presence of medical therapy or absence of medical therapy. Examples of said disease states and disorders include bone and cartilage disorders and cardiovascular disease and its associated micro and macro vascular complications including infections and inflammation of all these diseases in combination or without. Advantageously, the amount of arginine silicate inositol complex administered per day is between about 2 mg/Kg body weight to 2,500 mg/Kg body weight or from a low dose to a higher dose to observe normal metabolic functions and healthy and the delivery is parenteral, oral or intravenous or topical by solid or liquid or both.” (see whole document, particularly the abstract). The examiner notes that, for a 60 kg human patient, the suggested dose is 120 mg to 150,000 mg (0.12 to 15 grams) per day (MPEP §2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).
	The examiner argues that because JUTURU clearly teaches preventing a variety of diseases (see full document) by administration of an arginine silicate inositol complex to an individual in an amount that overlaps with the claimed amount, a teaching which clearly implies treating healthy subjects as preventing a disease condition implies that the subject does not have said disease or condition (MPEP §2144.01; and instant Specification, p. 5, [0023]; [0024] of the published Application).
	JUTURU teaches that: “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].” NO exerts vasodilatory, antiatherosclerosis, antithrombotic and antioxidant effects, and deficient endothelial production of NO may play a prominent pathogenic role in atherosclerosis, hypertension and diabetes […]. In some though not all clinical studies, parenteral or oral administration of arginine has enhanced vascular NO synthesis […].” Thus, under at least some circumstances, arginine availability can be rate-limiting for NO production. A recently published clinical study indicates that oral arginine can enhance endothelium-dependent relaxation in hypercholesterolemic young people […] which is indicative of increased efficiency of vascular NO production. (col. 2, last paragraph through col. 3, first paragraph).
	JUTURU teaches “The present invention also provides a method of improving
and reducing the infections and infectious diseases and decreases the inflammatory markers associated with cardiovascular disease and bone and joint health disease or disorders in an individual, preferably a mammal, and infections associated with cardiovascular diseases, bone and joint health disorders and associated complications comprising the step of administering to the individual an effective amount of an arginine-silicate-inositol complex. Preferably, the administering step is parenteral or oral. Advantageously, the effective amount is between about 2 mg and about 2,500 mg.” [emphasis added](col. 4, lines 11-16). JUTURU teaches the mammal is preferably a human (col. 5, line 51; col. 6, lines 8, 19, 53, 58-59; col. 7, lines 3-4, 12, 18; col. 8, lines 35-37; and col. 15, lines 23-25). JUTURU further teaches that: “In a preferred embodiment, as a preventative or therapeutic agent for bone and cartilage disorders, cardiovascular disorders or disorders related to metabolic syndrome, arginine silicate inositol is administered three times daily in an amount ranging from about 2 mg to about 2,500 mg.” [emphasis added]. And that “said arginine silicate inositol complex is administered parenterally or orally” (col. 19, lines 60-64; & claims 10 & 14)(instant claim 1, 7-8).
	Regarding instant claim 21, in the instant case the method of administration, the composition administered and the patient class is the same as the instantly rejected claim and therefore the result would also have been the same and resulted in improved cognitive function observed after about a week.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JUTURU is that JUTURU does not expressly teach improving cognitive function by their method or a specific embodiment wherein the arginine silicate inositol is administered to a human patient that is described as mentally and/or physically fatigued. 
	However, the patient class is not different from the instantly rejected claims as JUTURU is clearly directed at administration of the same composition (ASI) to human subjects, and specifically for prevention of the disease conditions described therein. The instant Specification discloses that: “As used herein, the terms “prophylactic treatment,” “prevent,” or “preventing,” refers to treating a subject who does not yet exhibit symptoms of a disease or condition, but who is susceptible to, or otherwise at risk of, a particular disease or condition, whereby the treatment reduces the likelihood that the patient will develop the disease or condition. A “disorder” is any condition that would benefit from treatment with the compositions described herein.” (p. 5, [0023]). Therefore, one of ordinary skill in reading JUTURU would have clearly understood that “preventing” includes administering their ASI composition to a human subject, including “a subject who does not yet exhibit symptoms of a disease or condition, but who is susceptible to, or otherwise at risk of, a particular disease or condition”.
	Regarding physically fatigued individuals, JUTURU clearly suggests that “For example, in both diabetic patients and heathy individuals, inhibition of NO synthesis lead to decreased glucose uptake during exercise.” (col. 13, lines 54-56). And that “arginine plays a crucial role in the generation of nitric oxide by the vascular endothelium, which produces NO through oxidation of arginine by nitric oxide synthase (NOS).” (col. 13, lines 43-46). Therefore, it would have been prima facie obvious to administer the ASI to a healthy person exercising where said person is physically fatigued (instant claim 3).
	Regarding administration to a mentally fatigued person, the examiner argues that given that healthy human subjects, particularly those individuals “susceptible to, or otherwise at risk of, a particular disease or condition”, would prima facie include mentally fatigued individuals and therefore reasonably includes such patients. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as suggested by JUTURU, in order to prevent any disease condition described therein, thereby administering to those individuals reasonably considered healthy subjects (i.e. “a subject who does not yet exhibit symptoms of a disease or condition, but who is susceptible to, or otherwise at risk of, a particular disease or condition, whereby the treatment reduces the likelihood that the patient will develop the disease or condition”) in order to maintain their healthy state.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 1-3, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JUTURU (US 7,576,132; published August, 2009) in view of Rood-Ojalvo et al.1 (“The benefits of inositol-stabilized arginine silicate as a workout ingredient,” 2015, BioMed Central; Journal of the international society of sports nutrition (jissn), Vol. 12, Supplement 1, P14); Kalman et al. (“A clinical evaluation to determine the safety, pharmacokinetics, and pharmacodynamics of an inositol-stabilized arginine silicate dietary supplement in healthy adult males,” 20152, DovePress; Clinical Pharmacology: Advances and Applications, Vol. 7, pp. 103-109); and Wilson et al.3 (“Impaired cognitive function and metal performance in mild dehydration,” 2003; NPG; European Journal of Clinical Nutrition, Vol. 57, Suppl. 2, pp. S24-S29).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a healthy subject in need thereof, the method comprising administering to the subject between about 0.5 g to about 5 g per day of inositol-stabilized arginine silicate; wherein the subject is in need of mood improvement, memory improvement, abstract reasoning improvement, perceived energy level improvement, attention or working memory improvement, verbal learning and recall improvement, expressive language ability improvement, visual construction improvement, or executive function improvement (instant claim 1).
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches: “A method for preventing and treating a variety of disease states and disorders is provided, comprising the administration of an arginine silicate inositol complex to an individual in the presence of medical therapy or absence of medical therapy. Examples of said disease states and disorders include bone and cartilage disorders and cardiovascular disease and its associated micro and macro vascular complications including infections and inflammation of all these diseases in combination or without. Advantageously, the amount of arginine silicate inositol complex administered per day is between about 2 mg/Kg body weight to 2,500 mg/Kg body weight or from a low dose to a higher dose to observe normal metabolic functions and healthy and the delivery is parenteral, oral or intravenous or topical by solid or liquid or both.”, as discussed above and incorporated herein by references.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JUTURU is that JUTURU does not expressly teach improving cognitive function by their method or a specific embodiment wherein the arginine silicate inositol is administered to a human patient that is described as mentally and/or physically fatigued. 
	Rood-Ojalvo et al. teaches the benefits of ASI as a workout ingredient and specifically “The purpose of this study was to examine the benefits of ASI (Nitrosigine®) as a workout ingredient in healthy adults. […] To investigate reports of enhanced energy, increased muscle pump and stamina during workouts, and faster muscle recovery post-workout, ASI (1,500 mg/day) was tested in a double-blind placebo-controlled crossover-design (DBPC-X) study […].” (§Background). Rood-Ojalvo et al. teaches that: “Both primary and secondary endpoints show that daily doses of ASI prior to workout significantly increased preworkout energy levels, increased muscle pump immediately following a workout, and decreased biomarkers of muscle damage immediately after a workout and during recovery. These results demonstrate multiple benefits of ASI as a functional workout ingredient.” (§Conclusion).
	Kalman et al. teaches a clinical evaluation to determine the safety, pharmacokinetics, and pharmacodynamics of an inositol-stabilized arginine silicate dietary supplement in healthy adult males (see whole document). Kalman et al. teaches that: “Ten healthy males, 26.7±5.4 years, took three 500 mg arginine silicate capsules (active product) for 14 days.” (p. 103, §Subjects and methods). Kalman et al. further teaches that: “in this study, we tested an arginine silicate supplement to determine if it increased plasma l-arginine and serum silicon as well as NO production. Our results indicate that an arginine silicate dietary supplement increased blood levels of arginine and silicon in both an acute and chronic dosing regimen. After a single 1,500 mg dose of an arginine silicate supplement, levels of arginine increased significantly for up to 5 hours and levels of silicon for up to 1.5 hours.” (p. 107, §Discussion, lines 4-12).
	Rood-Ojalvo et al. and Kalman et al. both teach administration to healthy human subjects ASI in a dose of 1500 mg/day consistent with the disclosure of JUTURU. And while these references clearly teach the claimed method steps, the do not specifically recognize a link between NO/NOS metabolism and cognitive functioning.
	Wilson et al. teaches “Dehydration is a reliable predictor of impaired cognitive status. Objective data, using tests of cortical function, support the deterioration of mental performance in mildly dehydrated younger adults. […] Additional studies have identified an increase in cerebral nicotinamide adenine dinucleotide phosphate diaphorase activity (nitric oxide synthase, NOS) with dehydration. Available evidence also implicates NOS as a neurotransmitter in long-term potentiation, rendering this a critical enzyme in facilitating learning and memory. With ageing, a reduction of NOS activity has been identified in the cortex and striatum of rats. The reduction of NOs synthase activity that occurs with ageing may blunt the rise that occurs with dehydration, and possibly interfere with memory processing and cognitive function. Dehydration has been shown to be a reliable predictor of increasing frailty, deteriorating mental performance and poor quality of life. Intervention models directed toward improving outcomes in dehydration must incorporate strategies to enhance prompt recognition of cognitive dysfunction.” (see whole document, particularly the abstract). Wilson et al. further teaches that: “
These data indicate a likely role for NOS as a mediator in central homeostatic mechanisms regulating fluid balance. Nitric oxide (NO) has gained increasing recognition as a critical neurotransmitter molecule. Available data on ultrastructural enzyme location reveal that NOS is present in most parts of the brain and plays a crucial role as either a retrograde messenger or a paracrine factor in facilitating long-term potentiation of memory ([…]). Animal studies support the role of NO as a central diffusible messenger in facilitating learning and memory. Additional studies identifying reduced NO production in older rats suggest that NO plays a role in the genesis of age-related memory impairment ([…]).” (p. S26, col. 1, last paragraph, lines 10-22).
	As discussed above, JUTURU teaches that: “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].” NO exerts vasodilatory, antiatherosclerosis, antithrombotic and antioxidant effects, and deficient endothelial production of NO may play a prominent pathogenic role in atherosclerosis, hypertension and diabetes […]. In some though not all clinical studies, parenteral or oral administration of arginine has enhanced vascular NO synthesis […].” Thus, under at least some circumstances, arginine availability can be rate-limiting for NO production. A recently published clinical study indicates that oral arginine can enhance endothelium-dependent relaxation in hypercholesterolemic young people […] which is indicative of increased efficiency of vascular NO production. (col. 2, last paragraph through col. 3, first paragraph). And Kalman et al. teaches that “Although nitric oxide (NO) has been shown to be involved in many physiological processes and to affect several organ systems, it is best known for its role in vasodilation and related cardiovascular health. Vascular dysfunction and damage have been shown to be associated with impaired endothelial NO metabolism and function. This impairment is considered to be the primary step in the development of metabolic syndrome and atherosclerosis. Therefore, maintaining NO homeostasis is critical for optimal health and disease prevention. Furthermore, it has been suggested that an increase in NO production may enhance oxygen and nutrient delivery to active muscles, thus offering promise for the potential to improve exercise performance and recovery.” (p. 103-104, §Introduction, lines 1-12).
	Given that JUTURU, and Kalman et al. both suggest ASI improves NO/NOS metabolism and Wilson et al. links NO/NOS metabolism with cognitive function, one of ordinary skill in the art would have had a reasonable expectation of success that administration of ASI, consistent with the teachings of JUTURU, Rood-Ojalvo et al. and Kalman et al., would have improved cognitive functioning in a healthy human.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as suggested by JUTURU, in order to prevent any disease condition described therein, thereby administering to those individuals reasonably considered healthy subjects (i.e. “a subject who does not yet exhibit symptoms of a disease or condition, but who is susceptible to, or otherwise at risk of, a particular disease or condition, whereby the treatment reduces the likelihood that the patient will develop the disease or condition”) in order to maintain their healthy state, and given that JUTURU, and Kalman et al. both suggest ASI improves NO/NOS metabolism and Wilson et al. links NO/NOS metabolism with cognitive function, one of ordinary skill in the art would have had a reasonable expectation of success that administration of ASI, consistent with the teachings of JUTURU, Rood-Ojalvo et al. and Kalman et al., would have improved cognitive functioning in a healthy human.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JUTURU, optionally in view of Rood-Ojalvo et al.; Kalman et al.; and Wilson et al., and further in view of Nutrition 21 
(https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record -- entered 10/18/2018).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a human comprising: administering to a human a composition comprising an amount of inositol- stabilized arginine silicate effective to improve cognitive functioning in the human, as discussed above.
	Applicant further claims the method of claim 1, further comprises administering an amount of a chromium containing complex (instant claim 9).
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches that “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].”, as discussed above and incorporated herein by reference.	 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JUTURU is that JUTURU does not expressly teach administering ASI with a chromium containing complex(instant claim 9).
	As described above, JUTURU teaches the limitations of Claim 1. They do not teach the administration of a chromium containing complex (instant claim 9). However, Nutrition 21 teaches that administration of chromium picolinate, i.e., a chromium containing complex, improves cognition (page 1). And states that: “These ingredients have been scientifically tested for their ability to improve cognitive function.” (p. 2/3, last two lines), and “Chromium picolinate is an essential trace mineral that promotes healthy blood sugar, which is important because glucose helps fuel the brain.” (p. 3/3, lines 1-2). It would have therefore been obvious to one of ordinary skill to administer chromium picolinate to patients suffering from brain diseases such as infections of the brain, bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), stroke and chronic obstructive pulmonary disease (COPD), as taught by JUTURU.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as discussed above, and further to administer chromium picolinate, as suggested by Nutrition 21 as having beneficial brain-treating effects including promoting healthy blood sugar, which is important because glucose helps fuel the brain.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive as Applicants have provided no substantive arguments.
	Applicants argue that “claim 1 has been amended to specify a method of improving cognitive functioning in healthy subjects, which is not taught or suggested by the cited references.” (p. 7, 1st paragraph).
	The examiner respectfully disagrees. The instant Specification discloses that: “As used herein, the terms “prophylactic treatment,” “prevent,” or “preventing,” refers to treating a subject who does not yet exhibit symptoms of a disease or condition, but who is susceptible to, or otherwise at risk of, a particular disease or condition, whereby the treatment reduces the likelihood that the patient will develop the disease or condition. A “disorder” is any condition that would benefit from treatment with the compositions described herein.” (p. 5, [0023]). And JUTURU clearly teaches “method for preventing and treating a variety of disease states and disorders is provided, comprising the administration of an arginine silicate inositol complex to an individual in the presence of medical therapy or absence of medical
therapy. […] Advantageously, the amount of arginine silicate inositol complex administered per day is between about 2 mg/Kg body weight to 2,500 mg/Kg body weight or from a low dose to a higher dose to observe normal metabolic functions and healthy and the delivery is parenteral, oral or intravenous or topical by solid or liquid or both.” (abstract). In teaching preventing, JUTURU fairly suggests treating subjects absent of disease conditions described therein which would have reasonably been considered healthy subjects.
	The examiner cites Kalman et al. (“Randomized Prospective Double-Blind Studies to Evaluate the Cognitive Effects of Inositol-Stabilized Arginine Silicate in Healthy Physically Active Adults,” 2016, Nutrients, Vol. 8, No. 736, pp. 1-8) as disclosing subject matter consistent with the instant disclosure (see whole document).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 7-9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 7,576,132 (JUTURU, above; hereafter ‘132), optionally in view of Rood-Ojalvo et al.; Kalman et al.; and Wilson et al., and further in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1 and 9 are discussed above.
	With regard to claim 1, ‘132 claims a method of administering inositol-stabilized arginine complex to an individual (Claim 10), including a mammal (claim 15) where a human patient would have been an anticipated choice. ‘132 claims treating “a disorder caused by or exacerbated by reduced levels of nitric oxide in an individual” (claim 10) including chronic obstructive pulmonary disease (COPD) (claim 11), and including stroke (disclosed: col. 6, lines 39-39-43), infections of the brain such as bacterial meningitis, encephalitis, progressive multifocal leukoencephalopathy (PML) (disclosed: col. 4, lines 22-40).
	The difference between the instantly rejected claims and the claims of ‘132 is that the claim of ‘132 do not expressly claim a step of cognitive testing in the treated individual (instant claim 1) or further administering an amount chromium containing complex (instant claim 9).
	The teachings of Rood-Ojalvo et al., Kalman et al., and Wilson et al. are discussed above and incorporated herein by reference.
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘132 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is substantially identical, and the patient class overlaps with the patient class of the instant claims.. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- .05 g to 5 g/day -- substantially identical, and the patient class overlaps with the patient class of the instant claims, additionally extending the same method to additional patients would have required no more than an ordinary level of skill in the art.
	Claims 1-3, 7-8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 10,959,971 (hereafter ‘971) optionally in view of Rood-Ojalvo et al.; Kalman et al.; and Wilson et al., and further in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1 and 9 are discussed above.
	With regard to claim 1, ‘971 claims  a method of improving cognitive functioning in a human comprising: administering an amount of an inositol-stabilized arginine silicate complex and free inositol effective to improve cognitive functioning in the human (claim 1). And wherein the amount of inositol-stabilized
arginine silicate complex administered is between about 0.5 g to 5 g per day (claim 2).
	The difference between the instantly rejected claims and the claims of ‘971 is that the claim of ‘971 do not expressly further administering an amount chromium containing complex (instant claim 9).
	Regarding instant claim 21, ‘917 claims “improving cognitive functioning” which is implicitly tested as discussed above. “The specification can be used as a dictionary to learn the meaning of a term in the claim.” (MPEP §804-II(B)(2)(a)), and in the instant case the improving cognitive functioning is disclosed as after about a week (col. 5, lines 15-17), and Example 1 where “TMT B and Stroop Test were conducted pre-dose at least 15 minutes post-dose, and following 60 minutes […] of video game playing on day 1 and day 7.” (col. 9, lines 6-8).
	The teachings of Rood-Ojalvo et al., Kalman et al., and Wilson et al. are discussed above and incorporated herein by reference.
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘917 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human). Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human), additionally extending the same method to additional cognitive results would have required no more than an ordinary level of skill in the art.
Response to Arguments:
	Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
	Applicants have provided no substantive arguments distinguishing the instantly rejected claims over JUTURU beyond those addressed above under the rejections under 103 (obviousness rejections).
Conclusion
	Claims 1-3, 7-9 and 21 are pending and have been examined on the merits. Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 112(a) (scope of enablement and written description); claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 112(b); claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 103; and claims 1-3, 7-9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of USPN’s 7,576,132 and 10,959,971. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                    


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited by Applicants on IDS dated 10/19/2018, NPL document citation No. 1.
        2 First published: 01 April 2014 in The FASEB Journal (The FASEB Journal, 28: LB418).
        3 Of record as cited by the Examiner on 04/20/2020.